 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 1 of 10 PageID #: 630




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


JENALYN MATUTE CABANAG,                               4:20-CV-04110-KES

                   Plaintiff,

                                            ORDER GRANTING PLAINTIFF’S MOTION
       vs.                                   TO PROCEED WITHOUT PREPAYMENT
                                             OF FEES AND 1915 SCREENING FOR
EARL ROBERT TRIPP, ROMAN BRIGGS,                       DISMISALL
DAVID FINK, JOHN STEELE, DEBORAH
THIRY, PATRICK SMITH, STEPHANIE
MOEN, CHRIS MCCLURE, THERESA
MAULE, KIM ALLISON, CHERYLE GERING,
DAN NELSON, BRAD OETKEN, CHRIS
NIPE, RACHEL MAIROSE, JUDITH
NICKELS, MICHELE WHALEN-RIDINGS,
JOHN EHLERS, and JASON RAVNSBORG,

                   Defendants.


      Plaintiff, Jenalyn Matute Cabanag, filed a pro se lawsuit. Docket 1.

Cabanag moves for leave to proceed without prepayment of fees and to file

electronically. Dockets 3, 4. She also filed an amended complaint. Docket 7.

I.    Motion for Leave to Proceed without Prepayment of Fees

      A federal court may authorize the commencement of any lawsuit without

prepayment of fees when an applicant submits an affidavit stating he or she is

unable to pay the costs of the lawsuit. 28 U.S.C. § 1915(a)(1). “[I]n forma

pauperis status does not require a litigant to demonstrate absolute

destitution.” Lee v. McDonald’s Corp., 231 F.3d 456, 459 (8th Cir. 2000). But in

forma pauperis status is a privilege, not a right. Williams v. McKenzie, 834 F.2d

152, 154 (8th Cir. 1987). Determining whether an applicant is sufficiently
    Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 2 of 10 PageID #: 631




impoverished to qualify to proceed in forma pauperis under § 1915 is

committed to the sound discretion of the district court. Cross v. Gen. Motors

Corp., 721 F.2d 1152, 1157 (8th Cir. 1983). After a review of Cabanag’s

financial affidavit, the court finds that she has insufficient funds to pay the

filing fee. Thus, Cabanag’s motion for leave to proceed without prepayment of

fees (Docket 3) is granted.

II.     28 U.S.C. 1915 Screening

        A.   Factual Background

        Cabanag’s amended complaint 1 alleges violations of: (1)18 U.S.C. § 249;

(2) SDCL § 22-3-8; (3) 18 U.S.C. § 241; (4) SDCL § 22-11-7; (5) 18 U.S.C. § 242;

(6) South Dakota Bill of Rights Article VI § 8; (7) Article III of the United States

Constitution; (8) the Thirteenth Amendment of the United States Constitution;

(9) Racketeer Influenced and Corrupt Organizations Act (RICO); and (10) SDCL

§ 2-14-4. Docket 7 at 1. Additionally, Cabanag alleges that defendants have

shown “[b]ias in favor of Earl Robert Tripp.” Id. Cabanag alleges that federal

jurisdiction is based on federal question jurisdiction. Id. Cabanag also checked



1 The listed plaintiffs on the amended complaint are “Jenalyn-Matutute:
Cabanag, Rainan: Cabanag, Randolph-Osambenge: Ndipnchot, Dana-Andrew:
O’Bar, and two redacted names. Docket 7 at 1. “Jenalyn-Matute: Cabanag” was
the only person to sign or “autograph” the amended complaint. Id. at 9. Under
28 U.S.C. § 1654, “[i]n all courts of the United States the parties may plead and
conduct their own cases personally or by counsel.” It appears Cabanag is
attempting to add individuals as co-plaintiffs. “Pro se litigants may not
represent the interests of other parties.” Litschewski v. Dooley, 2012 WL
3023249 at n.1 (D.S.D. July 24, 2012); see e.g., Fymbo v. State Farm Fire and
Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000). Cabanag is the only plaintiff in
this action.

                                          2
    Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 3 of 10 PageID #: 632




the box for diversity jurisdiction and alleges that she and Tripp both reside in

White Lake, South Dakota. Id. at 10.

        Cabanag is the biological mother of Rylee Cabanag. Id. at 3. Tripp is

Rylee’s father and Cabanag claims that Tripp is violating state laws and

neglecting Rylee. Id. at 3-4. 2 She alleges that she was unlawfully arrested and

incarcerated in Davison County jail. Id. at 3. She claims that Chris McClure,

Chris Nipe, Theresa Mauale, Deborah Thiry, John Steele, Cherile Gering,

among other things, aided and abetted Tripp’s actions. Id. at 4-6. Cabanag

asserts that Steele forced her to get a psychological test and that Rachel

Mairose, a Prosecuting Attorney, and Stephanie Moen refused service of

process. Id. at 5-6.

        Cabanag claims that Roman Briggs and David Fink kidnapped her,

unlawfully arrested her without a warrant, and failed to advise her of her

Miranda Rights. Id. at 5. The only specific fact that Cabanag alleges about her

arrest and incarceration is that she was in Davison County jail from August

8-12, 2018. Id. at 3. State records show that she had an initial appearance for

a violation of SDCL § 22-18-1.1(5), domestic abuse aggravated assault with a

deadly weapon on August 9, 2018, and that she paid a cash bond on August

12, 2018. The prosecutor later moved to dismiss this indictment. Doc. 7-1 at

19. Given that the dates match, Cabanag’s unlawful arrest and incarceration

claim are liberally construed to be regarding the domestic abuse indictment.



2After review of the amended complaint and attachments, it appears that Tripp
was given full custody of the child. See Dockets 7, 7-1.
                                         3
 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 4 of 10 PageID #: 633




       Cabanag alleges that Patrick Smith violated her “freedom of conscience

not privy identity of person[.]” Id. at 5. Cabanag claims that she was extorted

by Judith Nickels when she allegedly forced her to sign the Personal

Recognizance Bond and Appearance Bond. Id. at 6. Cabanag alleges that Kim

Allison told her that there was “[n]o [h]abeas [c]orpus in the [s]tate of South

Dakota.” Id. at 6. She tried to report Tripp’s alleged child abuse to the

Department of Child Services (DCS). Id. Cabanag claims that the DCS

employees Brad Oetken and Michelle Whalen-Ridings hid evidence and failed to

investigate her report. Id. She alleges that John Ehlers, the husband to her

former landlord, evicted her from her apartment in violation of their agreement

and without service of process. Id. at 6-7. Cabanag asserts that Jason

Ravonsborg has refused to provide relief to her child from Tripp’s abuse and

that she asked for help after “being denied two habeas corpuses without a

hearing from the entire year of 2019 to the present where all relief was denied.”

Id. at 7.

       Cabanag seeks (1) monetary damages for being subjected to intentional

infliction of emotion stress and an unlawful arrest/incarceration; (2) the

“return of [her] man-child offspring;” (3) the waiver of Tripp’s parental rights of

and the restoration of full custody of her child; (4) the people to bear the

consequences for the extreme outrage they have inflicted on her and to

expunge the records that contain her private name; (5) one million dollars for

O’Bar, her “counsel and ‘private research investigator;’ ”and $250,000 for




                                         4
 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 5 of 10 PageID #: 634




Ndpinchot, her “witness, independent private journalist, media man, and

private Lyft service.” Id. at 8.

      B.   Legal Background

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s factual allegations must be “enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations

are true.” Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F.

App’x 926, 927 (8th Cir. 2008) (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

                                        5
 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 6 of 10 PageID #: 635




sustain recovery under some viable legal theory). When a district court

determines a plaintiff is financially eligible to proceed in forma pauperis under

28 U.S.C. 1915(a), the court must then determine whether the complaint

should be dismissed under 28 U.S.C. §1915(e)(2)(B). Martin-Trigona v. Stewart,

691 F.2d 856, 857 (8th Cir. 1982); see also Key v Does, 217 F. Supp. 3d 1006,

1006 (E.D. Ark. 2016). Under § 1915, the court must review the claims in the

complaint to determine if they are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief against a

defendant who has immunity. See 28 U.S.C. § 1915(e)(2)(B).

      C.   Legal Analysis

             1.   Subject-Matter Jurisdiction

      Federal district courts are “courts of limited jurisdiction.” Exxon Mobil

Corp. v. Allapattah Serv., Inc., 545 U.S. 546, 551 (2005). Federal district courts

may not exercise jurisdiction absent a statutory basis. Id. Lack of subject-

matter jurisdiction cannot be ignored by the court or waived by the parties.

Hunter v. Underwood, 362 F.3d 468, 476 (8th Cir. 2004). A question of

subject-matter jurisdiction may be raised by the court sua sponte at any time.

Lundeen v.Canadian Pacific Ry. Co., 447 F.3d 606, 611 (8th Cir. 2006).

                   a.   Diversity Jurisdiction

      Congress has conferred original jurisdiction to federal district courts over

civil actions where the amount in controversy exceeds $75,000 and where the

matter is between citizens of different states. 28 U.S.C. § 1332. The amended

complaint alleges jurisdiction based on diversity of citizenship. Docket 7 at 10.

                                         6
 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 7 of 10 PageID #: 636




Section 1331 requires complete diversity of citizenship, meaning that each

defendant must be a citizen of a different state from each plaintiff. See Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). Cabanag notes that

both she and Tripp are citizens of the state of South Dakota. See Docket 7 at 2,

10. Because Tripp and Cabanag are citizens of the same state, complete

diversity is lacking and Cabanag cannot assert diversity jurisdiction as the

basis of subject-matter jurisdiction.

                    b.   Federal Question Jurisdiction

      Federal question jurisdiction is recognized in 28 U.S.C. § 1331, which

provides “[t]he district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.” Here, the

complaint alleges multiple violations of the Constitution and federal laws. The

court will screen Cabanag’s amended complaint under 28 U.S.C. § 1915 to

determine whether she states a sufficient claim that would support federal

question jurisdiction under 28 U.S.C. § 1331.

             2.   Constitutional Claims

                    a. Thirteenth Amendment

      Cabanag claims that defendants have violated the Thirteenth

Amendment. Docket 7 at 1. The Thirteenth Amendment states that “[n]either

slavery nor involuntary servitude, except as a punishment for crime whereof

the party shall have been duly convicted, shall exist within the United States,

or any place subject to their jurisdiction.” U.S. Const. amend. XIII. Cabanag

does not allege sufficient facts to support that she has been subjected to

                                          7
 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 8 of 10 PageID #: 637




involuntary servitude or slavery. Her claims under the Thirteenth Amendment

are dismissed under 28 U.S.C. § 1915(e)(2)(B)(i-ii).

                     b.   Fourth Amendment

       Cabanag claims that Roman Briggs and David Fink unlawfully arrested

her and that she was unlawfully incarcerated in Davison County jail from

August 9, 2018 until August 12, 2018. Docket 7 at 5. Liberally construing

these facts, Cabanag is alleging that her Fourth Amendment right to be free

from unlawful seizure has been violated and she asserts jurisdiction through

42 U.S.C. § 1983. Because Cabanag has not specified in what capacity she is

suing any of the defendants, this court treats the claims against them as only

in their official capacities. See Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615,

619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989).

       Both Briggs and Fink are employed as Sheriffs for the Sheriff’s

Department for Aurora County. See Docket 7-1 at 45. Claims against Briggs

and Fink in their official capacities are the equivalent of a lawsuit against

Aurora County. See Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th

Cir. 2010). A county may only be sued “when execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy,” deprives a plaintiff of a

federal right. Monell v. Dept. of Soc. Servs., 436 U.S. 658, 694 (1978). Cabanag

does not allege that Aurora County had unconstitutional policies or customs.

Thus, her claims against Briggs and Fink are dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(i-ii).

                                          8
 Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 9 of 10 PageID #: 638




                    c.   RICO

      Cabanag vaguely asserts that defendants have violated RICO. See Docket

7 at 1. RICO grants “any person injured in his business or property by reason

of a violation of section 1962 of this chapter” a private right of action. 18 U.S.C.

§ 1964(c). Section 1962 makes it unlawful to use income and/or unlawful

debts to participate or acquire an interest in an enterprise through patterns of

racketeering that affect interstate commerce. See 18 U.S.C. § 1962(a-d). An

enterprise is “any individual, partnership, corporation, association, or other

legal entity, and any union or group of individuals associated infact although

not a legal entity.” 18 U.S.C. § 1961(4). Here, Cabanag claims that defendants

have violated RICO and alleges facts that she was forced to sign a Personal

Recognizance Bond and Appearance Bond. Docket 7 at 1, 6. Even with liberal

construction, Cabanag has not alleged sufficient facts to support a RICO claim

in her amended complaint. Thus, her claims under RICO are dismissed under

28 U.S.C. § 1915(e)(2)(B)(i-ii).

                    d.   United States Criminal Code

      Cabanag alleges multiple violations of the United States Criminal Code.

Docket 7 at 1. There is no private right of action under the criminal statutes of

18 U.S.C. §§ 241 and 242. Mousseaux v. United States Comm’r of Indian Affairs,

806 F.Supp. 1433, 1437 (D.S.D. 1992); See United States v. Wadena, 152 F.3d

831, 846 (8th Cir. 1998) (stating that “Courts repeatedly have held that there is

no private right of action under [18 U.S.C.] § 241”). This court now extends the




                                         9
Case 4:20-cv-04110-KES Document 9 Filed 09/14/20 Page 10 of 10 PageID #: 639




rationale to 18 U.S.C. § 249. Cabanag’s claims under the United States

Criminal Code are dismissed under 28 U.S.C. § 1915(e)(2)(B)(i-ii)

III.   Conclusion

       The court has assessed every avenue of jurisdiction for Cabanag’s

amended complaint. She has raised insufficient facts to establish that this

court has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and 1332.

Because this court does not have subject-matter jurisdiction over Cabanag’s

amended complaint, this court does not have supplemental jurisdiction over

Cabanag’s alleged state-law claims under 28 U.S.C. 1367.

       Thus, it is ORDERED:

       1. That Cabanag’s motion for leave to proceed without prepayment of fees

         (Docket 3) is granted.

       2. That this court does not have subject-matter jurisdiction over the

         amended complaint and Cabanag’s claims are dismissed under

         28 U.S.C. § 1915(e)(2)(B)(i-ii).

       3. That Cabanag’s motion to electronically file documents (Docket 4) is

         denied.

       4. That Cabanag’s motion to expedite proceedings (Docket 8) is denied as

         moot.

       Dated September 14, 2020
                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE

                                            10
